IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60649
                         Summary Calendar
                        __________________


BERTA JULIETA GUZMAN-BARRIOS; CARLOS
HUMBERTO CATALAN-GUSMAN; CELIA FERNANDA
CATALAN-GUSMAN; EDGAR ROLANDO CATALAN-BARRIOS,

                                              Petitioners,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                              Respondent.



                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                             A72 409 075
                             A29 415 720
                             A29 415 721
                             A29 415 722
                        - - - - - - - - - -
                            July 1, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Berta Julieta Guzman-Barrios (Berta) and her children,

Carlos Humberto Catalan-Gusman, Celia Fernanda Catalan-Gusman,

and Edgar Rolando Catalan-Barrios, petition for review of the




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60649
                                -2-

Board of Immigration Appeals' (BIA) order denying the petitions

for asylum and suspension of deportation.

     In challenging the asylum ruling, the petitioners argue that

the BIA ignored the enormous amount of circumstantial evidence

and improperly focused on certain facts in the record.   They

contend that the past activities of Berta's husband, brother,

sister, and deceased brother-in-law have been imputed on Berta by

the Guatemalan government and that if she and her children return

to Guatemala, they will be subjected to further persecution.    The

evidence of record does not compel a contrary conclusion than

that reached by the BIA, and there is substantial evidence to

support the BIA's findings.   See Ozdemir v. INS, 46 F.3d 6, 7-8

(5th Cir. 1994).

     In challenging the BIA's ruling on Berta's application for

suspension of deportation, Berta argues that the BIA erred in

viewing her two absences from the United States as constituting

meaningful interruption of her continuous physical presence in

this country.   There is substantial evidence to support the BIA's

finding.   Cf. Rodriguez-Gutierrez v. INS, 59 F.3d 504, 507 (5th

Cir. 1995).   Because the issue was neither raised by petitioners

in the administrative proceedings nor addressed by the BIA in its

ruling, we do not consider the petitioners' arguments concerning

the applicability of the ABC Settlement Agreement pursuant to

American Baptist Churches v. Thornburgh, 760 F. Supp. 796 (N.D.
                           No. 95-60649
                                -3-

Cal. 1991).   See Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir.

1994).

     The petition for review is DENIED.